Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 05/03/2021. In virtue of this communication, claims 16-35 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 16, 18, and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. Pub. No.: US 2018/0206260 A1 in view of Zhou et al. Pub. No.: US 2019/0306801 A1.  

Claim 1
Khoryaev discloses a method (resource access in device to device communication in fig. 1-20) for performing, by a first device, wireless communication, the method comprising:

    PNG
    media_image1.png
    733
    1263
    media_image1.png
    Greyscale
 
determining a first resource for transmission of first information (SIB 18 including resource pools for transmission & receiving in 712 of fig. 7; resource pool in par. 0054); and 
receiving information related to pre-emption of the first resource (par. 0053-0055, receiving a permission a grant to transmit directly to UE2; see preemption procedure explained in fig. 8 and par. 0072-0075 and fig. 8).
Although Khoryaev does not disclose: “wherein the first resource is a resource reserved by a second device for transmission of second information, and wherein, based on the information related to the pre-emption of the first resource, the first information is not transmitted by the first device based on the first resource”, the claim limitations are considered obvious.

    PNG
    media_image2.png
    542
    734
    media_image2.png
    Greyscale

	Firstly, to consider the obviousness of the claim limitations “wherein the first resource is a resource reserved by a second device for transmission of second information”, recall that Khoryaev explains the SCI format pool specifying the portion of the resource pool that’s used for D2D transmission (fig. 7 and par. 0055) and also explains the transmission priority (fig. 4 & 6). What is more, Khoryaev further describes preemption procedure for higher priority traffic (par. 0117, it means that although resource is reserved or pooled to be used by one UE, the other UE with higher priority could utilize the resource in preemption procedure. In particular, Zhou teaches a wireless device (1721 in fig. 17) for receiving UL grant (DCI 1741 as a first information for a first resource) and another UE (1733 in fig. 17) for receiving second DCI (a resource reserved for a second device, 1733 in fig. 17) with UL preemption indicator of the first resource (see fig. 23-25). 

    PNG
    media_image3.png
    541
    700
    media_image3.png
    Greyscale

	Secondly, to consider the obviousness of the claim limitations “wherein, based on the information related to the pre-emption of the first resource, the first information is not transmitted by the first device based on the first resource”, recall that Khoryaev depicts preemption procedures (fig. 8), SCI period with priority for transmitting (fig. 9-13) and  Idle state for preemption (1410) in which sidelink traffic not transmitted (fig. 14). Since the information could be a priority for transmitting, the teaching mentioned above from Khoryaev could have suggested the addressing claim limitation. In particular, Zhou teaches a wireless device for receiving UL grant with UL preemption indicator (fig. 23-25) to stop uplink transmission on preempted resources (see the check boxes in fig. 29-30 yielded to stop uplink transmission or to reduce power, it means resources are pooled for priority). 

    PNG
    media_image4.png
    475
    833
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify resource access in device to device communication of Khoryaev by providing power control for wireless communications associated with preempted resources as taught in Zhou. Such a modification would have included a wireless communication system to provide wireless communication services such as ultra reliable low latency communications  (URLLC) and enhanced mobile broadband (eMBB) so that wireless communications could have decreased signaling overhead and increased spectral efficiency as suggested in par. 0002 of Zhou.

Claim 18
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein the first resource is not selected by the first device based on the information related to the pre-emption of the first resource (Khoryaev, based on preemption and priority in fig. 8-18, the first device may skip to use the first resource due to other devices with higher priority; Zhou, priority and preemption indication in fig. 15-30 might makes other user with higher priority to use a first resource; and thus, the combined prior art renders the claim obvious).

Claim 21
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein a priority related to the transmission of the second information is higher than a priority related to the transmission of the first information (Khoryaev, higher priority in par. 0051 & 0107; priority in fig. 15 in view of fig. 14 and fig. 29-30 of Zhou; one of ordinary skill in the art would have expected the claim to perform equally with the combined prior art).


Claim 22
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein, based on a fourth device (Khoryaev, as shown in fig. 1, cluster 130 or 150 could have more than four UEs), which belongs to a same group as the first device (Khoryaev, group destination ID in table in par. 0044), receiving the information related to the pre-emption of the first resource (Khoryaev, par. 0044-0045 & 0056), decoding of the first information on the first resource is not performed by the fourth device (Khoryaev, as shown in fig. 14, the fourth device would perform decoding DCI or SIB information in the fourth device is in Idle State under preemption; therefore, the combined prior art renders the claim obvious).

Claim 23
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein the information related to the pre-emption of the first resource is related to a specific priority (Khoryaev, see priority for D2D communication in fig. 15 and priority for preemption period in 16-18; see TPC and preemption indication in fig. 15-30, see par. 0127; Zhou, TPC field and preemption indicator in fig. 21-30; and hence, the combined prior renders the claim obvious).

Claim 24
Khoryaev, in view of Zhou, discloses the method of claim 23, wherein, based on a priority related to the transmission of the first information being higher than the specific priority, the first resource is selected by the first device (Khoryaev, priority for D2D communication in fig. 15 and priority for preemption period in 16-18 and par. 0127; Zhou, higher priority over scheduled data in par. 0193 and see TPC and preemption indicator in fig. 21-30), and wherein, based on the priority related to the transmission of the first information being lower than the specific priority, the first resource is not selected by the first device (Khoryaev, Active State, Preemption State and Idle State in fig. 14 and see priority in fig. 15-18; Zhou, stop uplink transmission in fig. 29-30; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationale G).

Claim 25
Khoryaev, in view of Zhou, discloses he method of claim 16, wherein the information related to the pre-emption of the first resource is related to a specific quality of service (QoS) requirement (Khoryaev, QCI in fig. 6 and par. 0051; Zhou, QoS in par. 0049, 0051, 0054-0055, 0061 & 0156 and fig. 15; for these reasons, the combined prior art renders the claim obvious).

Claim 26
Khoryaev, in view of Zhou, discloses the method of claim 25, wherein, based on the QoS requirement related to the transmission of the first information being higher than the specific QoS requirement (Khoryaev, QCIs are assigned between UE to enable priority support for D2D communications; assign certain quality in par. 0087 of Zhou), the first resource is selected by the first device (Khoryaev, preemption procedures in par. 0118-0121 for selecting a sidelink resource, consider Idle State for UE in fig. 14; fig. 29-30 of Zhou for stop uplink transmission), and wherein, based on the QoS requirement related to the transmission of the first information being lower than the specific QoS requirement, the first resource is not selected by the first device (Khoryaev, QCI in fig. 6 and par. 0051; Zhou, QoS in par. 0049, 0051, 0054-0055, 0061 & 0156 and fig. 15; one of the ordinary skill in the art would have expected the combined prior art to perform equally well to the combined prior art, See MPEP 2143, Exemplary Rationale F).

Claim 27
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein the information related to the pre-emption of the first resource is information for setting transmission power of the first device to zero (Khoryaev, TPC 1 bit in Table of par. 0051; par. 0127 & 0253, for D2D Tx, the value of N = zero to infinity; Zhou, TPC command may indicate the power reduction value, e.g., zero in par. 0209; therefore, the combined prior art meets the claim condition),

Claim 28
Khoryaev, in view of Zhou, discloses the method of claim 16, wherein the first resource is selected by the first device based on sensing, or allocated to the first device by a base station (Khoryaev, eNB assigns resource for D2D communication in par. 0032, 0034 and par. 0045; eNB schedules in ePDCCH using DCI format 5, i.e., resource, in 642 of fig. 6 ; Zhou, a base station to assign one or more resource blocks of a certain quality in par. 0087; hence, the combined prior art reads on the claim).

Claim 29-32
	Claims 29-32 are device claims corresponding to method claims 16, 18 and 21-22. All of the limitations of claims 29-32 are found reciting for the structure of the same scopes of the respective limitations in claims 16, 18 and 21-22. Accordingly, claims 29-32 are considered obvious by the same rationales applied in the rejection of claims 16, 18 and 21-22 respectively set forth above. Additionally, Khoryaev discloses a first device (UE1 in fig. 1 & 6-7) configured to perform wireless communication (fig. 6-7), the first device comprising: one or more memories storing instructions (system memory 1910 for storing D2D module 1915 in fig. 19-20); one or more transceiver (network interface 1960 in fig. 19-20); and one or more processors connected to the one or more memories and the one or more transceivers (processors 1940 and system control logic 1920 are coupled with system memory 1910 and network interface 1960 in fig. 19-20).

Claim 33-35
	Claims 33-35 are device claims corresponding to method claims 16, 18 and 21. All of the limitations of claims 33-35 are found reciting for the structure of the same scopes of the respective limitations in claims 16, 18 and 21. Accordingly, claims 33-35 are considered obvious by the same rationales applied in the rejection of claims 16, 18 and 21 respectively set forth above. Additionally, Khoryaev discloses an apparatus (eNB in fig. 1 & 6-7 configured to control a first user equipment (UE) (UE1 in fig. 1 & 6-7), the apparatus comprising: one or more processors (processors 2104a-d in fig. 21); and one or more memories connected to the one or more processors and storing instructions (memory 2104g in fig. 21 coupled to baseband processors 2104a-d in par. 0194).
6.	Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Zhou and Lee et al. Pub. No.: US 2018/0077552 A1.  

Claim 17
Although Khoryaev, in view of Zhou, does not explicitly disclose: “the method of claim 16, wherein the information related to the pre-emption of the first resource is received from the second device”, claim 17 is considered obvious by the following rationale.
	In fact, in fig. 1 of Khoryaev, UE1 and UE2 are communicating and so does UE3 and UE4 to each other. Accordingly, TPC information with preemption indicator in Khoryaev in view of Zhou could be transmitted between UE. It could be seen in Lee. In particular, Lee teaches that after changing a group priority, second UE transmits using pool associated with changed priority to first UE and Third UE (see fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify resource access in device to device communication of Khoryaev in view of Zhou by providing a priority changed by a terminal as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided critical push to talk over LTE standard to specify functions for public safety so that a function for direct device-to-device communication could have reported the emergency situation a use needs as suggested in par. 0008-0009 of Lee.


Claim 19
Although Khoryaev, in view of Zhou, does not explicitly disclose: “the method of claim 16, wherein the information related to the pre-emption of the first resource is received from a third device”, claim 19 is considered obvious by the following rationale.
	In fact, in fig. 1 of Khoryaev, UE1 and UE2 are communicating and so does UE3 and UE4 to each other. Accordingly, TPC information with preemption indicator in Khoryaev in view of Zhou could be transmitted between UE. It could be seen in Lee. In particular, Lee teaches that after changing a group priority, second UE transmits using pool associated with changed priority to first UE and Third UE (see fig. 16). What’s more, it could the same for UE3 to transmit using pool associated with changed priority in fig. 16 as UE3 transmits in fig. 13.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify resource access in device to device communication of Khoryaev in view of Zhou by providing a priority changed by a terminal as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided critical push to talk over LTE standard to specify functions for public safety so that a function for direct device-to-device communication could have reported the emergency situation a use needs as suggested in par. 0008-0009 of Lee.

Claim 20
Khoryaev, in view of Zhou and Lee, discloses the method of claim 19, wherein the information related to the pre-emption of the first resource is information transmitted by the second device to the third device (Khoryaev, preemption and priority in fig. 8-18; Zhou, priority and preemption indication in fig. 15-30; Lee, UE2 transmit using pool associated with changed priority in S1650 of fig. 16; for these reasons, the combined prior art read on the claim).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643